         Case 1:17-cv-01533-TSC Document 71 Filed 09/10/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

P.K., et al.,                       )
on behalf of themselves and all     )
others similarly situated,          )               No. 1:17-cv-01533-TSC
                                    )
            Plaintiffs/Petitioners, )
                                    )
v.                                  )
                                    )
REX W. TILLERSON, et al.,           )
                                    )
            Defendants/Respondents. )
                                    )
____________________________________)


                         MOTION TO WITHDRAW AS COUNSEL

        PLEASE TAKE NOTICE THAT counsel for Plaintiffs hereby moves the Court for an

Order, pursuant to LCvR 83.6(c)-(d), to allow Justin B. Cox to withdraw his appearance as counsel

of record for Plaintiffs in the above-captioned matter, as his employment with the National

Immigration Law Center has concluded. Plaintiffs are ably represented in this matter by other

counsel, and thus granting this motion will not unduly delay this case, prejudice any party, or

contrary to the interests of justice. The undersigned counsel therefore respectfully requests that

the Court enter the enclosed proposed order.

 September 10, 2019                                 Respectfully submitted,

                                                    /s/ Justin B. Cox    x

                                                    Justin B. Cox (D.C. Bar. No. 1004233)
                                                    INTERNATIONAL REFUGEE ASSISTANCE
                                                    PROJECT
                                                    PO Box 170208
                                                    Atlanta, GA 30317
                                                    516.701.4233
                                                    jcox@refugeerights.org
